DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Applicant first argues starting at the last paragraph of the second page of the Remarks section that the projecting portion of the press formed product of JUNG projects from a vertical wall portion rather than a boundary portion that connects a vertical wall portion and the top plate.  Examiner respectfully disagrees.  As explained in the Advisory Action of December 10, 2021, this argument is not commensurate with the scope of the claims in that the term “boundary portion” has not been given a particular definition in the claims or in the specification.  Accordingly, the prior art, when given its broadest reasonable interpretation, renders the claims unpatentable as explained above.
Applicant next argues at the middle of the third page of the Remarks section that if the boundary portion is considered as indicated in the Detail of Fig. 3 of JUNG (as shown above in the rejection of Claim 1), the projecting portion would be the boundary portion itself rather than as projecting from the boundary portion.  Examiner respectfully disagrees.  As shown in the Fig. 3 Detail of JUNG, the boundary portion may be reasonably interpreted as lying within the circle added to the Fig. 3 Detail to visually illustrate Examiner’s reasonable interpretation of the meaning of the term “boundary portion.”  A section of both the top plate portion and a section of the vertical wall portion which are not part of the projecting portion is encompassed by the circle added to visually illustrate the interpretation.  A straight section of the top plate portion prior to the projecting portion is enclosed within the circle and a straight section of the vertical wall portion prior to the projecting portion is enclosed within the circle that are not part of the projecting portion.  Again, Examiner stress the point that the term “boundary portion” has not been given a particular meaning in the claims or in the specification.  And, accordingly, when given its broadest reasonable interpretation, the prior art renders the claims unpatentable as explained above.
Applicant next argues, starting at the last paragraph of the third page of the Remarks section, that the projecting portion of material panel 5 of JUNG is formed merely by a bending being performed, and is not folded back to make an overlapping portion as recited in Claim 1 as amended.  Examiner respectfully disagrees.  The term “fold” has not been given a particular meaning in the claims or in the specification in order to differentiate a “fold” from a “bend.”  Therefore, the bending operation cam 15 performs in JUNG may be considered as a folding operation.  Examiner notes paragraph [0054] of applicant’s specification uses the term “bend” when describing projecting portion 115 in Figs. 2 and 3B.  Examiner’s deferral in the Advisory Action regarding agreeing or disagreeing with the “folded back to make an overlapping portion” argument was not tantamount to indicating that inclusion of such claim language would result in allowance.  Examiner merely deferred in rendering an opinion on language which wasn’t in the claim.
Applicant appear to assert, as best understood in the middle of the fourth page of the Remarks section, MURAKAMI also does not teach a folding operation as claimed by the amended claim language of Claim 1.  Examiner respectfully disagrees.  As previously stated, the term “fold” has not been given a particular meaning which differentiates it from a bend.  Therefore, the hot pressing taught by MURAKAMI can be said to be synonymous with folding.
Applicant next argues, in the middle of the fifth page of the Remarks section, the press system of JUNG as modified in the rejection of Claim 1 would not be suitable for use in a hot stamping process because the modification would necessarily result in no die being present between the two cam bases, at the horizontal center of the material panel, and it would therefore be impossible to quench the horizontal center of the hot stamped product.  Examiner respectfully disagrees with this assertion.  A person of ordinary skill in the art possessing normal creativity and problem solving skills would structure the center portion of the modified die to allow cam bases 19 to move horizontally while providing die surface which quenches the horizontal center portion of the material panel, such as a T-configuration allowing cam bases 19 to move underneath a stationary center portion which provides die surface for quenching the horizontal center portion of the hot stamped product.
Applicant finally argues, at the bottom of the fifth page of the Remarks section, that the press system as modified in the rejection of Claim 1 fails because the press-formed product would not be able to be removed from the modified die after it is press-formed.  Examiner respectfully disagrees.  As explained in the Advisory Action of December 10, 2021, it would be possible to remove the product in the longitudinal direction (in and out of the page when viewing Fig. 1 of JUNG).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2004/0000184 A1 filed by Jung (hereinafter JUNG) in view of U.S. Patent Application Publication No. US 2015/0007911 A1 filed by Murakami et al., hereinafter MURAKAMI.
Regarding Claim 1, JUNG discloses a press formed product (¶[0001] and ¶[0002] disclose material panel 5 shown in Fig. 1 is a press formed auto body panel) formed from a single steel sheet (One side of material panel 5 is shown as being formed in the press system of Fig. 1 into one half of the final press formed product.  A person of ordinary skill would recognize the cam-type press system as shown may be applied to the other side of the same material panel as well, so as to provide a press formed product made of a single steel sheet with the opposing side being a mirror image of the illustrated half of the product), the press formed product comprising:
two vertical wall portions (See ‘Vertical Wall Portion’ in Fig. 3 Detail of JUNG below.  As noted above, applying the cam-type press system to the other side of material panel 5 would provide a second vertical wall portion as a mirror image of the illustrated vertical wall portion);
a top plate portion (see ‘Top Plate Portion’ in the Fig. 3 Detail below) which connects the two vertical wall portions with each other (the ‘Top Plate Portion’ shown in the Fig. 3 Detail connects the ‘Vertical Wall Portion’ shown in Fig. 3 with an opposing, mirror image vertical wall portion of the other half of the material panel which is not shown as explained above);
at least one projecting portion (see ‘Projecting Portion’ in the Fig. 3 Detail below) which projects from at least one boundary portion of two boundary portions (see ‘Boundary Portion’ in the Fig. 3 Detail below) each of which connects the vertical wall portion and the top plate portion with each other, and

in the projecting portion, the steel sheet extending from the vertical wall portion and the steel sheet extending from the top plate portion project from the boundary portion so as to be bent and folded back to make an overlapping portion (See ‘Overlapping Portion’ in the Fig. 3 Detail below pointing to a vertical dashed line added to indicate the overlapping portion where the steel sheet passes through the vertical line at two points, causing them to overlap.  The forming formation cam 15 performs on the material panel may be considered as ‘folding’ in that forming, bending, and folding are synonymous in this context) located at least at a distal end of the projecting portion (the ‘Overlapping Portion’ line is drawn at a distal end of the projecting portion),
the projecting portion is present at least at a portion of the press formed product in a longitudinal direction (While only the edge profile of material panel 5 is shown in the schematic illustrations of Figures 1-3, it would be understood by a person of ordinary skill material panel 5 would have length and width such that the projecting portion extends longitudinally from the edge profile shown.), and
an angle formed between the top plate portion and the overlapping portion is larger than 180° (an angle measured from the ‘Top Plate Portion’ to the ‘Overlapping Portion’ line in the Fig. 3 Detail below measures more than 180°).

    PNG
    media_image1.png
    198
    501
    media_image1.png
    Greyscale

JUNG does not disclose the product is a hot stamp formed product.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500 MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hot press forming method of MURAKAMI into the press system of JUNG so that the resulting press formed product may be made of steel sheet with a higher tensile strength while maintaining dimensional accuracy as taught by MURAKAMI.  A person of ordinary skill would make the incorporation by preheating the steel sheet as taught by MURAKAMI and forming the pre-heated sheet in the press system of JUNG which has the cooling passages taught by MURAKAMI incorporated therein, where cooling passage 1a shown in Fig. 1 of MURAKAMI is incorporated into cam base steel 23 shown in Fig. 3 of JUNG and cooling passage 2a shown in Fig. 1 of MURAKAMI is incorporated into cam 15 shown in Fig. 3 of JUNG.
Regarding Claim 2, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  The schematic illustrations of Figs. 1-3 in JUNG show one side of material panel 5 being formed in the cam-type press system.  A person of ordinary skill would recognize the cam-type press system shown may be applied to the other side of the material panel as well, so as to provide a press formed product with the opposing side being a mirror image of the illustrated half of the product, resulting in the product having two projecting portion projecting from two boundary areas.
Regarding Claim 3, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  JUNG further discloses 
Regarding Claim 4, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  MURAKAMI teaches the tensile strength of the steel sheet which can be hot stamp formed according to the taught method may be approximately 1,500 MPa.  See ¶[0006].
Regarding Claim 5, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  JUNG discloses the press formed product further comprises a flange portion which extends from the edge portion of the vertical wall portion.  See ‘Flanges’ in Fig. 3 Detail of JUNG above.  The schematic illustrations of Figs. 1-3 in JUNG show one side of material panel 5 being formed in the cam-type press system.  A person of ordinary skill would recognize the cam-type press system shown may be applied to the other side of the material panel as well, so as to provide a press formed product with the opposing side being a mirror image of the illustrated half of the product, resulting in the product having two flanges which extend from edge portions of the two vertical wall portions.
Regarding Claim 7, the prior art reference combination of JUNG in view of MURAKAMI renders the hot stamp formed product of Claim 1 unpatentable as explained above.  The prior art reference combination of JUNG in view of MURAKAMI also teaches a method of producing the hot stamp formed product according to Claim 1 in that JUNG teaches a method for making auto body panels (¶[0001]) comprising:
a first step of forming a preformed product (material panel 5 in Fig. 1 is shown as being preformed with its edge portion bent downward) including two first portions to be formed into the two vertical wall portions (One side of material panel 5 being formed according to the method is being 
a second step of forming the press formed product by performing press forming on the preformed product (Fig. 3 shows the vertical side wall is formed by cam 15 after the vertical wall is formed; ¶[0021] to ¶[0023]), wherein
the preformed product includes a surplus portion for forming the projecting portion (See ‘Surplus Portion’ in Fig. 2 Detail below),
the preformed product has a substantially U shape in the cross section (material panel 5 in Fig. 1 is shown as being preformed with its edge portion bent downward prior to the press system forming the material panel in Figs. 2 and 3.  As previously mentioned, only one side of material panel 5 is shown in the schematic illustrations of JUNG.  A person of ordinary skill would understand the press system and method taught may be applied to the other half of the material panel not expressly shown, resulting in teaching a material panel with its edges bent downwardly on both side of the panel thereby teaching a preformed product with a substantially U shape), and
in the second step, at least portions of the blank steel sheet constituting the surplus portion are made to overlap with each other, thus forming the overlapping portion (cam 15 pushes in the vertical wall portion to form overlapping portion; See ‘Overlapping Portion’ in Fig. 3 Detail of JUNG above.).

    PNG
    media_image2.png
    246
    352
    media_image2.png
    Greyscale

However, the method disclosed by JUNG is not discloses as a method for producing hot stamp formed products.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500 MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hot press forming method of MURAKAMI into the press system and method taught by JUNG so that the resulting press formed product made by the method of JUNG may be made of steel sheet with a higher tensile strength while maintaining dimensional accuracy as taught by MURAKAMI.
Regarding Claim 8
Regarding Claim 9, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 7 unpatentable as explained above.  The prior art reference combination of JUNG in view of MURAKAMI also teaches the method of Claim 9 in that JUNG discloses wherein
the second step is performed using a press die which includes a lower die (23 in Fig. 1; ¶[0015]), an upper die (7 in Fig. 1; ¶[0014]), and a slide die (15 in Fig. 1; ¶[0014]) which is movable in a horizontal direction toward the lower die, and
the second step includes: a step (i) where the two first portions are constrained by the lower die and the slide die (Fig. 3 shows lower die 23 and slide die 15 constrain the first two portions which are the vertical wall portions; ¶[0022]); and
a step (ii) where, in a state where the two first portions are constrained, the second portion is pressed by the lower die and the upper die (Fig. 3 shows the second portion is pressed by 23 and 7; ¶[0023]), and the surplus portion is pressed by the upper die and the slide die, thus forming the press formed product (Fig. 3 shows 7, 15 and 23 work together to form the surplus portion).
However, the method disclosed by JUNG is not discloses as a method for producing hot stamp formed products.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500 MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hot press forming method of MURAKAMI into the press system and method taught by JUNG so that the resulting press formed product made by the method of 
Regarding Claim 11, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 9 unpatentable as explained above.  The prior art reference combination of JUNG in view of MURAKAMI also teaches the method of Claim 11 in that JUNG discloses wherein
the formed product includes two flange portions which extend from edge portions of the two vertical wall portions (See ‘Flanges’ in Fig. 3 Detail of JUNG above.  The schematic illustrations of Figs. 1-3 in JUNG show one side of material panel 5 being formed in the cam-type press system.  A person of ordinary skill would recognize the cam-type press system shown may be applied to the other side of the material panel as well, so as to provide a press formed product with the opposing side being a mirror image of the illustrated half of the product, resulting in the product having two flanges which extend from edge portions of the two vertical wall portions), and
the method includes a third step of forming the flange portions after the second step (the flange portions are formed as a result of the second step of the forming method of Claim 7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of MURAKAMI and further in view of U.S. Patent No. 4,838,606 to Furubayashi et al., hereinafter FURUBAYASHI.
Regarding Claim 6, the prior art reference combination of JUNG in view of MURAKAMI teaches the hot stamp formed product according to Claim 1 is an automobile structural member.  ¶[0001] of JUNG discloses the cam-type press system is used to form auto body panels.
The prior art reference combination of JUNG in view of MURAKAMI does not expressly teach the automobile structural member further comprises another member, wherein
said another member is fixed to the hot stamp formed product such that the hot stamp formed product and said another member form a closed cross section.
FURUBAYASHI teaches an automobile structural member in the form of a door guard bar (11 in Fig. 1; col. 2, lines16-18) which is made up of a main body portion (12 in Fig. 1; col. 2, line 26) formed out of a single steel sheet (col. 2, lines 23-28) and a patch (16 in Fig. 1; col. 2, line 67) fixed to the main body portion at reinforcement portions (13 in Fig. 1; col. 2, line 27), such that the main body portion and the patch form a closed cross section (17 in Fig. 1; col. 3, lines 4-6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to fix another member, such as patch 16 in Fig. 1 of FURUBAYASHI, to the hot stamp formed product as taught by the prior art reference combination of JUNG in view of MURAKAMI at its flange portions so as to form a closed cross section defined by the patch spanning from one flange portion, crossing the interior of the hot stamp formed product created by the vertical wall portions, and fixing to the opposing flange portion, in the same way FURUBAYASHI fixes patch 16 to span across reinforcement portions 13 of main body portion 12 to create closed cross section 17.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of MURAKAMI and further in view of U.S. Patent Application Publication No. US 2004/0250585 A1 by Bennett et al., hereinafter BENNETT.
Regarding Claim 10, the prior art reference combination of JUNG in view of MURAKAMI renders the method according to Claim 9 unpatentable as explained above.  JUNG further teaches:
the lower die includes a lower die body(3 in Fig. 3; ¶[0014]), and a pad (19 in Fig. 3; ¶[0015]) which is connected to the lower die body via an extension and contraction mechanism (Fig. 3 shows 19 is connected to 3 via return assembly 30; ¶[0019]), and
the method includes: a step (iii) where, after the step (ii), constraint by the lower die and the slide die is released (¶[0024]); and
a step (iv) where, after the step (iii), the slide die is separated from the lower die (¶[0024]).
However, the prior art reference combination of JUNG in view of MURAKAMI does not teach the press-formed product is moved upward when the upper die and pad are moved upward.
BENNETT teaches an extraction system for hot formed parts (¶[0001]) using lift pads (42 in Fig. 1; ¶[0020]) recessed in the forming surface (24 in Fig. 2B; ¶[0020]) of the lower die.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the extraction system taught by BENNETT into the lower die of JUNG to aid in separation of the undercut areas adjacent the projecting portions of the press-formed product from the lower die of JUNG to allow the press-formed product to be removed from the die.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725